Exhibit 10.2

FORM OF EXECUTIVE OFFICER/OPERATING COMMITTEE

PERFORMANCE STOCK UNIT AGREEMENT

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

GLOBAL PERFORMANCE STOCK UNIT AGREEMENT

 

GRANTED TO:    «Name» DATE OF GRANT:    «Date» GRANTED PURSUANT TO:    General
Cable Corporation 2005 Stock Incentive Plan NUMBER OF UNITS:    «Units»

1. Agreement. This Performance Stock Unit Agreement (the “Agreement”) is made
and entered into as of                     (the “Date of Grant”) between General
Cable Corporation, a Delaware corporation (the “Company”), and «Name» (the
“Participant”), as a participant (the “Participant”) in the General Cable
Corporation 2005 Stock Incentive Plan (the “Plan”), a copy of which is enclosed
herewith. Capitalized terms not defined herein shall have the meanings ascribed
thereto in the Plan.

2. Grant. The Participant is granted «Units» performance stock units with
respect to the Common Stock of the Company (the “Performance Stock Units”). The
Performance Stock Units are granted as provided for under the Plan and are
subject to the terms and conditions set forth in the Plan and this Agreement.

3. Vesting.

(a) The Performance Stock Units shall be promptly recorded on the books of the
Company as Performance Stock Unit awards. When and if the vesting requirements
(as set forth in Paragraphs 4 and 5 below) are satisfied, the Participant shall
be entitled to receive one share of Common Stock for each vested Performance
Stock Unit granted hereunder. Each vested Performance Stock Unit shall be
settled within 90 days of the vesting date, but no later than March 15 of the
calendar year following the calendar year in which the Performance Stock Units
vested. Prior to the vesting and settlement of the Performance Stock Units, the
Participant shall have no rights as a stockholder with respect to the shares of
Common Stock underlying the Performance Stock Units.

(b) Except as provided in Paragraph 9, the vesting of the Performance Stock
Units is contingent upon (i) the Company’s achievement of the performance
target(s) (“Performance Target(s)”) during the performance period (“Performance
Period”), each as set forth in Exhibit A, and (ii) the Participant’s continued
employment with the Company and its subsidiaries through the end of the
Performance Period. Any Performance Stock Units that do not become vested as
provided in Exhibit A shall be forfeited.

4. Adjustment. If under Section 12 of the Plan, the Participant shall be
entitled to new, additional or different Performance Stock Units, such new,
additional or different Performance Stock Units shall be subject to the vesting
and other restrictions as provided in Paragraphs 7 and 8 below.



--------------------------------------------------------------------------------

5. Rights as Shareholder. The Performance Stock Units shall be subject to the
vesting requirements and other restrictions as provided in this Agreement. Upon
the delivery of shares of Common Stock under this Agreement after vesting, the
Participant shall have all the rights of a shareholder with respect to such
shares of Common Stock, including, but not limited to, the right to vote such
shares of Common Stock and to receive all dividends and other distributions paid
with respect to them, and all such shares of Common Stock shall be evidenced by
one or more certificates.

6. Dividend Equivalent Rights. The Performance Stock Units shall include
corresponding Dividend Equivalent Rights. The Dividend Equivalent Rights shall
be subject to the same vesting requirements and forfeiture provisions as the
Performance Stock Units, and shall be settled in the form of a cash payment at
the same time that the vested Performance Stock Units are settled as provided in
this Agreement.

7. Non-Transferability. Performance Stock Units may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt by the Participant to dispose
of any of the Performance Stock Units in any such manner shall result in the
immediate forfeiture of the Performance Stock Units.

8. Termination of Employment.

(a) In the event of the termination of the Participant’s employment, the
Participant’s outstanding Performance Stock Units shall vest or be forfeited, as
applicable, in accordance with Section 14 of the Plan, subject to the provisions
of this Paragraph 8.

(b) If the Participant’s employment terminates on account of Retirement or
Disability (as defined below), a pro rata portion of the Participant’s
Performance Stock Units will vest as of the date of the Participant’s Retirement
or Disability to the extent the Performance Target(s) for the Performance Period
(as set forth in Exhibit A) are satisfied. The pro rata portion will be
determined by multiplying the Performance Stock Units by a fraction, the
numerator of which is the number of the Participant’s completed months of
service during the Performance Period and the denominator of which is the number
of months in the Performance Period.

(c) If the Participant’s employment terminates on account of death, a pro rata
portion of the Participant’s Performance Stock Units will vest as of the date of
the Participant’s death. The pro rata portion will be determined by multiplying
the Performance Stock Units by a fraction, the numerator of which is the number
of the Participant’s completed months of service during the Performance Period
and the denominator of which is the number of months in the Performance Period.

(d) For purposes of this Agreement, “Retirement” shall mean termination of
employment (other than for Cause, as defined in the Plan) after the Participant
has attained age 62 and has completed ten years of service with the Company and
its Subsidiaries, and “Disability” shall mean the Participant is, by reason of a
mental or physical impairment, eligible to receive long-term disability benefits
under the applicable long-term disability plan of the Company.

 

- 2 -



--------------------------------------------------------------------------------

(e) Any Performance Stock Units that vest upon termination of employment
pursuant to this Paragraph 8 shall be settled in accordance with Paragraph 3
above, subject to Paragraph 18 below. Any Performance Stock Units that do not
vest upon termination of employment shall be forfeited.

9. Change in Control. Notwithstanding anything contained in this Agreement to
the contrary, all outstanding Performance Stock Units shall become vested
immediately upon the occurrence of the Change in Control of the Company in
accordance with Section 13 of the Plan and Exhibit A of this Agreement.

10. Deferral of Shares. Subject to Section 10(c) of the Plan and to the extent
the Participant is eligible for participation in the General Cable Deferred
Compensation Plan (the “DCP”), the Participant shall be entitled to defer
receipt of shares of Common Stock upon the termination of the vesting
restrictions applicable to the Performance Stock Units only under the terms of
an agreement acceptable to the Company under the DCP and applicable law.
Further, the Company reserves the right to cause deferral to be made so as to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).

11. Tax and Social Insurance Withholding. Regardless of any action the Company
and/or the Subsidiary which employs the Participant (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Performance Stock Units, including the grant of the Performance Stock Units, the
vesting of the Performance Stock Units, the subsequent sale of any shares of
Common Stock acquired pursuant to the Performance Stock Units and the receipt of
any dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Performance Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

Prior to the delivery of the shares of Common Stock upon the vesting of the
Performance Stock Units, if any taxing jurisdiction requires withholding of
Tax-Related Items, the Company may withhold a sufficient number of whole shares
of Common Stock otherwise issuable upon the vesting of the Performance Stock
Units that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the shares of Common Stock (as determined by the Company in its sole
discretion). The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company and/or the Employer may, in their discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s salary/wages or
other amounts payable to the Participant, with no withholding in shares of
Common Stock.

In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages or other amounts payable to the Participant, no
shares of Common Stock will be issued upon vesting of the Performance Stock
Units unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Participant with respect to the payment of any
Tax-Related Items which the Company and/or the Employer determine, in its sole
discretion, must be withheld or collected with respect to such Performance Stock
Units. If the Participant is subject to taxation in more than one jurisdiction,
the Participant acknowledges that the Company, the Employer or

 

- 3 -



--------------------------------------------------------------------------------

another Subsidiary may be required to withhold or account for Tax-Related Items
in more than one jurisdiction. By accepting this grant of Performance Stock
Units, the Participant expressly consents to the withholding of shares of Common
Stock and/or the withholding of amounts from the Participant’s salary/wages or
other amounts payable to the Participant as provided for hereunder. All other
Tax-Related Items related to the Performance Stock Units and any shares of
Common Stock delivered in payment thereof are the Participant’s sole
responsibility.

12. Legend. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.

13. Performance Stock Units Subject to Securities Law. The Participant covenants
and agrees with the Company that if, with respect to the Performance Stock Units
or any shares of Common Stock delivered to the Participant pursuant to this
Agreement, there does not exist a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Act”), which Registration
Statement shall have become effective and shall include a prospectus that is
current with respect to the Performance Stock Units or shares of Common Stock
subject to this Agreement, (i) that he or she takes the Performance Stock Units
or such shares of Common Stock for his or her own account and not with a view to
the resale or distribution thereof, (ii) that any subsequent offer for sale or
sale of any such shares of Common Stock shall be made either pursuant to (x) a
Registration Statement on an appropriate form under the Act, which Registration
Statement shall have become effective and shall be current with respect to the
shares of Common Stock being offered and sold, or (y) a specific exemption from
the registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale of such shares of Common Stock,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption and (iii) that the Participant agrees
that the certificates evidencing such shares of Common Stock shall bear a legend
to the effect of the foregoing.

14. Performance Stock Units Subject to Plan. This Agreement is subject to all
terms, conditions, limitations and restrictions contained in the Plan, which
shall be controlling in the event of any conflicting or inconsistent provisions,
except as permitted by the Plan. In the event, however, of any conflict between
the provisions of this Agreement or the Plan and the provisions of an employment
or change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.

15. Clawback. The Performance Stock Units granted in this Agreement and any
underlying shares of Common Stock or value received will be subject to all
applicable clawback or compensation recovery policies adopted by the Company’s
Board of Directors, as may be adopted or amended at the sole discretion of the
Company’s Board of Directors.

16. EU Age Discrimination. For purposes of this Agreement, if the Participant is
a resident of and employed in a country that is a member of the European Union,
the grant of the Performance Stock Units and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.

 

- 4 -



--------------------------------------------------------------------------------

17. Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Agreement to the contrary, the Company may, in its sole
discretion, require the Participant to immediately sell any or all shares of
Common Stock issued upon settlement of the Performance Stock Units (in which
case, the Company shall have the authority to issue sales instructions in
relation to such shares of Common Stock on the Participant’s behalf). Further,
the Participant agrees, as a condition of the grant of the Performance Stock
Units, to repatriate all payments attributable to the Performance Stock Units
and/or cash acquired under the Plan (including, but not limited to, dividend
equivalents and any proceeds derived from the sale of the shares of Common Stock
acquired pursuant to the Performance Stock Units) in accordance with all foreign
exchange rules and regulations applicable to the Participant. In addition, the
Participant also agrees to take any and all actions, and consents to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with all applicable laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different). Finally, the Participant agrees to take any and all
actions as may be required to comply with the Participant’s personal legal and
tax obligations under all applicable laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).

18. Code Section 409A. This Agreement is intended to comply with section 409A of
the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, if
required by section 409A, if the Participant is considered a “specified
employee” for purposes of section 409A and if any payment under this Agreement
is required to be delayed for a period of six months after separation from
service pursuant to section 409A, such payment shall be delayed as required by
section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of a payment, except in accordance with section 409A. If payment is to be
made upon vesting in the event of a Change in Control and the Change in Control
is not a “change in control event” under section 409A, then the outstanding
Performance Stock Units will nevertheless vest on the Change in Control, but, if
required by section 409A, the vested Performance Stock Units will be paid at the
earlier of separation from service or the Vesting Date described in Paragraph 3
above.

19. No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued employment
nor shall it interfere in any way with the right of the Employer to terminate
the employment of the Participant at any time.

20. Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Performance Stock Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of
Performance Stock Units or any other award under the Plan or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of shares of Common Stock subject to the

 

- 5 -



--------------------------------------------------------------------------------

grant, and the vesting provisions. Any amendment, modification or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of the Participant’s employment with the Employer.

21. Extraordinary Benefit. The value of the Performance Stock Units and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Participant’s employment (and the Participant’s
employment contract, if any). Any grant under the Plan, including the grant of
the Performance Stock Units, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.

22. Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Performance Stock Units and the
Participant’s participation in the Plan. The collection, use, processing and
transfer of the Participant’s personal data is necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described herein.

The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Performance Stock Units, or any other entitlement to
shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the Employer
each will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logic and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence (and
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Participant’s participation in the Plan.

The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.

 

- 6 -



--------------------------------------------------------------------------------

The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.

23. Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).

24. Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Stock Units or other
awards granted to the Participant under the Plan by electronic means. the
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

25. English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Stock Units, be drawn up in English. If the
Participant has received this Agreement, the Plan or any other documents related
to the Performance Stock Units translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version shall control.

26. Addendum. Notwithstanding any provisions herein to the contrary, the
Performance Stock Units shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as may be set forth in an addendum to this Agreement (the
“Addendum”). Further, if the Participant transfers the Participant’s residence
and/or employment to another country, the special terms and conditions reflected
in the Addendum, if any, for such country may apply to the Participant to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the Performance Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.

27. Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Stock Units, any shares of Common Stock acquired
pursuant to the Performance Stock Units and the Participant’s participation in
the Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
the Performance Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.

 

- 7 -



--------------------------------------------------------------------------------

28. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties’ respective heirs, legal representatives successors and
assigns.

29. Governing Law. All questions concerning the construction, validity and
interpretation of the Performance Stock Units and the Plan shall be governed and
construed according to the laws of the Commonwealth of Kentucky, without regard
to the application of the conflicts of laws provisions thereof. Any disputes
regarding the Performance Stock Units or the Plan shall be brought only in the
state or federal courts of the Commonwealth of Kentucky.

30. Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.

31. By accepting the grant of the Performance Stock Units, the Participant
acknowledges that the Participant has read this Agreement, the Addendum to this
Agreement (as applicable) and the Plan, and specifically accepts and agrees to
the provisions therein.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

 

GENERAL CABLE CORPORATION Gregory B. Kenny President and CEO

I hereby accept the award of the Performance Stock Units described in this
Agreement, and I agree to be bound by the terms of the Plan and this Agreement.
I hereby agree that all of the decisions and determinations of the Committee
with respect to the Performance Stock Units shall be final and binding.

 

By:  

 

    Date:  

 

  «Name»      

 

- 8 -



--------------------------------------------------------------------------------

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

GLOBAL PERFORMANCE STOCK UNIT AGREEMENT

EXHIBIT A

 

PERFORMANCE PERIOD:   

 

   PERFORMANCE TARGET(S):   

 

   NUMBER OF UNITS DEPENDENT ON         :   

 

   NUMBER OF UNITS DEPENDENT ON         :   

 

  

1.          Units.

(a) If the Participant has remained in the continuous employment of the Company
and its Subsidiaries through the end of the Performance Period, the         
Units shall become vested as of the last day of the Performance Period in
accordance with the following table, applying straight line interpolation for
         Units between 50% and 100% or between 100% and 200%, rounded to the
nearest whole number of          Units.

 

< Minimum

  

Minimum

  

Target

  

Maximum

                 

Notwithstanding the foregoing, if the Company’s              does not exceed
zero (0%), the vested percentage of the          Units shall not exceed 100%.

(b) Upon a Change in Control, the          Units shall become vested based upon
                     as calculated on the basis of the Performance Period
concluding on the Change in Control, and the vested          Units shall be
settled in accordance with Paragraph 3 of the Agreement.

2.          Units.

(a) If the Participant has remained in the continuous employment of the Company
and its Subsidiaries through the end of the Performance Period, the         
Units shall become vested as of the last day of the Performance Period in
accordance with the following table, applying straight line interpolation for
         Units between     % and     % or between     % and     %, rounded to
the nearest whole number of          Units.

 

< Minimum

  

Minimum

  

Target

  

Maximum

                 

 

- 9 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or extraordinary, unusual, nonrecurring or infrequent items;
provided, however, that in no case shall such adjustments have the net aggregate
effect of increasing the Company’s                     .

(c) Upon a Change in Control, the          Units shall become vested based upon
the Company’s                      as calculated on the basis of the Performance
Period concluding on the last day of the first fiscal quarter following the
Change in Control, and the vested          Units shall be settled in accordance
with Paragraph 3 of the Agreement.

Definitions. For purposes of the Agreement and Exhibit I:

“Certification Date” shall mean the date on which the Committee certifies the
Company’s achievement of Relative Total Shareholder Return and Return on
Invested Capital.

“Comparator Group” shall consist of those companies that comprise the S&P 1500
Capital Goods Index on the last day of the Performance Period.

“Invested Capital” shall mean the Company’s Net Debt, plus Shareholder’s Equity
as determined by the Committee in its sole discretion.

“NOPAT” shall mean Net Operating Profit After Tax as determined by the Committee
in its sole discretion.

“Relative Total Shareholder Return” shall mean the Company’s average Total
Shareholder Return for each Performance Period in comparison to the average
Total Shareholder Return for the Comparator Group for each Performance Period.

“Return on Invested Capital” shall mean quotient of (a) divided by (b) where
(a) equals NOPAT, and (b) equals Invested Capital.

“Total Shareholder Return” shall mean the quotient of (a) divided by (b), where
(a) equals the difference between the average trading price of one share of the
Company’s Common Stock as reflected on the New York Stock Exchange for (i) the
30 day period preceding the first day of the Performance Period and (ii) the 30
day period preceding the last day of the Performance Period, and (b) equals the
average trading price of one share of the Company’s Common Stock as reflected on
the New York Stock Exchange for the 30 day period preceding the first day of the
Performance Period.

**********************

 

- 10 -



--------------------------------------------------------------------------------

GENERAL CABLE CORPORATION

2005 STOCK INCENTIVE PLAN

ADDENDUM TO GLOBAL PERFORMANCE STOCK UNIT AGREEMENT

In addition to the terms of the Plan and the Agreement, the Performance Stock
Units are subject to the following additional terms and conditions (the
“Addendum”). All capitalized terms as contained in this Addendum shall have the
same meaning as set forth in the Plan and the Agreement. Pursuant to Paragraph
28 of the Agreement, if the Participant transfers residency and/or employment to
another country reflected in the Addendum at the time of transfer, the special
terms and conditions for such country will apply to the Participant to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the Performance Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).

FRANCE

1. Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Stock Units, be drawn up in English. If the
Participant has received this Agreement, the Plan or any other documents related
to the Performance Stock Units translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version shall control.

L’Employé reconnaît et consent que c’est l’intention d’Employé expresse que cet
Accord, le Projet et tous les autres documents, les notifications et l’événement
légal est entré dans, compte tenu de ou institué conformément aux Unités du
stock, est formulé dans l’anglais. Si l’Employé a reçu cet Accord, le Projet ou
aucuns autres documents liés aux Unités du stock a traduit dans une langue
autrement que l’anglais, et si le sens de la version traduite est différent de
la version anglaise, la version anglaise contrôlera.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.

THE PARTICIPANT MUST SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
                     TO                     .

 

 

   

 

Participant Signature     Participant Name (Printed)

 

    Date    

 

- 11 -



--------------------------------------------------------------------------------

SPAIN

1. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Performance Stock Units, the Participant acknowledges and consents
to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Performance Stock Units under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Participant understands that the Performance Stock Units are
granted on the assumption and condition that the Performance Stock Units and the
shares of Common Stock acquired upon vesting of the Performance Stock Units
shall not become a part of any employment contract (either with the Company or
any of its Subsidiaries) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referenced
above. Thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the Performance Stock Units shall be null and void.

The Participant understands and agrees that, as a condition of the grant of the
Performance Stock Units, any unvested Performance Stock Units as of the date the
Participant ceases active employment will be forfeited without entitlement to
the underlying shares of Common Stock or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to,
(i) material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute.
The Participant acknowledges that the Participant has read and specifically
accepts the conditions referred to in the Agreement regarding the impact of a
termination of employment on the Participant’s Performance Stock Units.

BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
PROVISIONS OF THE PLAN, THE TERMS AND CONDITIONS AND THIS ADDENDUM.

THE PARTICIPANT MUST SIGN AND RETURN THIS ADDENDUM VIA EMAIL NO LATER THAN
                     TO                     .

 

 

   

 

Participant Signature     Participant Name (Printed)

 

    Date    

 

- 12 -